Exhibit 10.31

Real Estate Lease Agreement

¨ Lease, Rent

 

Regarding the real estate indicated below, the lessor and the lessee hereby
enter into a lease agreement as stated below:

1. Description of Real Estate

Location   707-24 Yoksam-dong, Kangnam-ku, Seoul and 11 Lot Hanshin Inter Valley
24 7th Floor West Wing No. 818 and No. 819 Lot   Category of land type   Plain
field   Area   No. 818 (5.642) No. 819 (4.392) m2 Building   Structure, Usage  
Steel frame steel reinforced concrete structure   Area   No. 818 (34.34) No. 819
(26.73) m2 Rented Part   West Wing No. 818 and 819 in their entirety   Area  
m2       

2. Provisions of the Agreement

Article 1 (Objective) Concerning the lease of the above mentioned real estate,
the lessor and lessee agree to pay the lease deposit and rent as follows:

Deposit   Exactly twenty-eight million won (Won) 28,000,000 won Down Payment  
Exactly                won to be paid and received upon signing the agreement.
Recipient: In Hwa Jung Interim Payment   Exactly                won to be paid
on                             [date]. Balance   Exactly twenty-eight million
won to be paid on February 16, 2009. Rent   Exactly twenty-eight million won
(advance payment) ((Won) 2,800,000) to be paid on the 16th of each month.

Article 2 (Agreement Period) The lessor shall hand over the above mentioned real
estate by February 16, 2009 in a usable and profitable condition as intended for
the usage under this lease agreement. The lease agreement period shall last
until February 16, 2010 from the date of the handover.

Article 3 (Usage Change and Sublet, etc.) The lessee shall not renovate or alter
the usage or structure of the real estate or sublet, transfer the right of lease
or provide collateral for the real estate, or use the real estate for any other
purpose than the usage stated in this agreement without the lessor’s consent.

Article 4 (Cancellation of the Agreement) In the case where the lessee cannot
pay the monthly rent in time twice or more or the lessee breaches Article 3, the
lessor may immediately terminate the agreement.

Article 5 (Termination of Agreement) At the end of the lease agreement period,
the lessee shall return the real estate to the lessor in its original condition.
In such a case, the lessor shall return the deposit to the lessee after
deducting any rent in arrears and damage compensation.

Article 6 (Nullification of the Agreement) Before the lessee pays the interim
payment (the balance if there is no interim payment) to the lessor, the lessor
reimburses double the down payment and the lessee gives up the down payment to
nullify the agreement.

Article 7 (Negligence of Liability and Indemnification) In case the lessor or
lessee does not perform any details of the agreement, the other party may notify
of such negligence in writing and terminate the agreement. In addition, either
party of the agreement may claim for damages on agreement cancellation, and the
down payment is deemed as the criteria of the damages unless there are separate
commitments on the damages.

Article 8 (Agent Commission) The real estate agent is not responsible if the
lessor or the lessee does not fulfill the agreement. In addition, the agent
commission shall be paid separately by both parties upon signing this agreement,
and if the agreement is nullified, cancelled, or terminated without intent or
negligence of the brokerage agent, the agent commission shall be paid. In case
of the common brokerage agent, the lessor and the lessee shall each pay his
commission to the agent he requested for the brokerage services. (The agent fee
shall be set at 0.7% of the amount of transaction valuation.)

Article 9 (Issuance of Brokerage Object Confirmation and Description, etc.) The
brokerage agent shall prepare a written confirmation and description of the
brokerage object and attach a copy of the business guarantee relations
certificate (deduction certificate) and issue them to both parties on
February 5, 2009.

Special Provisions

              1. This represents the lease agreement under the current basic
facility condition.

              2. Value added taxes are not included (management expenses are
separate).

              3. Interior decorations shall follow the decision of the lessor
and may be turned over from the lessor or removed. Lessees shall not exchange

                  money.

              4. Lessee: The lessee is changed to the Korean corporation when it
is established by its US Headquarters.

              5. The amount of 2,800,000 won deposited as the down payment shall
be paid in advance as rent.

              6. Increase in the rent upon agreement renewal shall be within 3%.

              7. The lessee shall notify the lessor of his vacating of the
property 3 months in advance.

              8.

              9.

To certify the agreement, each party of the agreement verifies that there are no
discrepancies and signs and affixes his seal before the lessor, lessee, and
brokerage agent each affixes his seal on each page and keeps one copy.
                                         
                                   February 5, 2009

Lessor   Address   Seocho Hill House No. 402, 1612-2 Seocho-dong, Seocho-ku,
Seoul  

 

[seal: In

Hwa

Jung]

Seal

 

Resident Registration

No.

  640710-2057516   Telephone   011-657-7177   Name   In Hwa


Jung

    Agent   Address           Resident Registration No.       Name       Lessee
  Address   500 Unicorn Park Drive, Woburn, MA 01801 USA   Monotype Imaging Inc.
 

 

Seal

 

Registration

No.

      Telephone   1-781-970-6000   Corporation Name   Monotype


Imaging

Inc.

    Agent   Address           Resident Registration No.       Representative    
 

Brokerage

Agent

 

Business

Location

 

Hanshin Inter Valley 1st floor, Suite 105 

707-34 Yoksam-dong, Kangnam-ku

  Business Location   Seonnung Daerim Acrotel 215, 140-3 Samsung-dong,


Kangnam-ku

  Business Title   Hanshin Real Estate Brokerage Office   Business Title  
Daerim Acrotel Brokerage Office   Representative   Signature, Seal   Sook Hui
Choi


[signature: Sook Hui Choi]

Seal [seal: Sook Hui Choi] 

  Signature, Seal   Jae Hui Shin [signature: Jae Hui Shin]


Seal [seal: Jae Hui Shin]

 

Registration

No.

  9250-9362   Telephone   3452-5000   Registration No.   9250-8491   Telephone  
        02-501-8984   Certified Real Estate Agent   Signature, Seal   Sook Hui
Choi     Seal   Signature, Seal   Jae Hui Shin               Seal